Title: Robert Taylor to Thomas Jefferson, 13 March 1819
From: Taylor, Robert Barraud
To: Jefferson, Thomas


          
            Sir,
             Norfolk March 13th 1819 
          
          I accept, with very great satisfaction, your polite invitation to pass my time, at Monticello, during the session of the Visitors of the University. Unfortunately, an indispensible professional engagement will require my attendance, in Norfolk, at the commencement of the preceding week; and the arrangements of the Steam boat, between this place and Richmond, make it somewhat doubtful if, with the greatest diligence, I can reach Monticello a day before the meeting. Should it happen, that I shall not have arrived on the preceding day, I beg that you & the other gentlemen will proceed, according to your former practice, to arrange the business, for the next day. My province will be to receive, not to give information. Do me the favour to receive the offering of my great respect & esteem
          
             Robert Taylor
          
         